Prescott, J.,
delivered the opinion of the Court.
This is the second application of Howard Dowling to appeal from the denial of a petition for a writ of habeas corpus. The present denial of the writ was made by Judge Gray, to whom the petition was addressed sometime prior to October 1, 1957.
*598The petitioner was convicted before Judge Manley, of two cases of unauthorized use of an automobile and one case of attempted larceny on October 14, 1954, and sentenced to one year in the Maryland House of Correction on each charge, to run consecutively. He escaped therefrom on November 15, 1954, and was returned from said escape on April 25, 1956.
The bases for his petition to Judge Gray were that the clerk of the court failed to fully comply with Article 27, section 786 of the Code (1951), and that the third sentence was intended to run concurrently. The provisions of section 786 of Article 27 have nothing to do with the legality of the petitioner’s detention. Their purpose is to furnish certain information to the Department of Correction. The docket entries disclose there is no foundation for petitioner’s contention that one of the sentences _ was to run concurrently. Inasmuch as he had not served the three years, exclusive of the time he was at liberty after escape, it is obvious Judge Gray was correct in denying his application.

Application denied, with costs.